Opinión disidente del
Juez Asociado Señor Dávila
en la cual concurren los Jueces Asociados Señores Rigau y Ramírez Bages
San Juan, Puerto Rico, a 29 de junio de 1966
El demandante y otros miembros de la Policía en situa-ción similar tomaron un examen de ascenso al rango de Teniente II que ofreció el Superintendente de la Policía. Los que aprobaron el examen fueron incluidos en una “Lista de Elegibles”. En su preparación se siguió el orden de puntua-ción obtenida. A algunas de las personas incluidas en la lista les fue acreditado un cinco por ciento del cómputo general de puntuación por su condición de véteranos aplicando para ello la sección segunda de la Ley Núm. 469 de 15 de mayo de 1947 (29 L.P.R.A. sec. 762). Esto trajo como secuela el que a personas como el demandante que no eran veteranos (1) *692les fuera afectada su oportunidad de lograr un ascenso debido a que algunas de las personas que recibieron esta puntuación adicional resultaron por ello colocadas en posición superior en el orden de la lista.
El demandante impugnó ante los tribunales la legalidad de la actuación del Superintendente de la Policía al conce-derle esta puntuación adicional a aquellas personas que la habían recibido ya en ocasiones anteriores. Solicitó del Tribunal que ordenara “al demandado la revisión del Registro de Elegibles para ascensos a la categoría de Teniente II al efecto de eliminar los cinco puntos (sic) que han sido con-cedidos a algunas personas en contra de la ley o discriminando contra el demandante y las personas colocadas en una situa-ción similar.”
El tribunal dictaminó a su favor. Determinó que la pun-tuación adicional que a favor de los veteranos establece la ley solamente puede ser concedida una sola vez, en su primer examen de ingreso o ascenso. Ordenó al Superintendente de la Policía que revisara la lista de elegibles eliminando la puntuación adicional concedida a aquellos veteranos que habían recibido este beneficio en más de una ocasión.
La controversia gira alrededor de la interpretación que deba dársele a la segunda sección de la Ley Núm. 469 de 15 de mayo de 1947, conocida como Carta de Derechos del Ve-terano Puertorriqueño. Dispone lo siguiente:
“A los efectos de calificar para cualquier cargo o empleo en el Servicio Estadual, la Autoridad correspondiente acreditará a todo veterano aspirante a dicho cargo o empleo en los exámenes que al efecto se ofrezcan y en los que éste participe, un cinco (5) por ciento del cómputo general de puntuación.”
Este es uno de varios beneficios y preferencias que el legislador estimó razonable otorgar a los veteranos puer-torriqueños con ánimo de compensar en alguna medida a aqué-*693líos a quienes las exigencias de la guerra los separaron de la comunidad donde tenían organizada su vida. Facilitar el reingreso del veterano a su antigua comunidad, a un nuevo empleo. Hacer más viable su retorno a la vida civil. A ese efecto se expresó en la Exposición de Motivos de la Ley Núm. 469 de 1947 que “[e]n reconocimiento de los valiosos servicios prestados al país y a la causa de la democracia en el mundo por los veteranos puertorriqueños durante la pri-mera y segunda Guerra Mundial, se establece la presente Carta de Derechos del Veterano Puertorriqueño. Se fijan aquí ciertas facilidades, derechos, beneficios y preferencias en favor de los veteranos de Puerto Rico, todos ellos absoluta-mente necesarios para acelerar el proceso de su incorporación a la vida civil, mejorar su preparación académica y su adies-tramiento técnico-vocacional y proveerles medios para asegu-rar su bienestar económico y social.”
Para mejorar su preparación académica y su adiestra-miento técnico-vocacional la ley ordenó la ampliación del sistema de escuelas vocacionales (See. 9), el programa de educación de adultos (Sec. 10) y concedió el derecho a ma-trícula gratuita en la Universidad y preferencia en cuanto a las ayudas, becas y otros beneficios que se concedieren a los estudiantes de la Universidad (Sec. 11).
Para asegurar su bienestar económico y social le concedió ciertos privilegios en la aplicación de la Ley de Contribuciones sobre Ingresos y en la Ley de Contribuciones sobre la Propie-dad. En cuanto a la primera se concedió una deducción especial de quinientos dólares, en adición a las otras deduc-ciones provistas por ley, durante diez años (29 L.P.R.A. sec. 766). En cuanto a la segunda se concedió una exención de diez mil dólares sobre el valor de tasación de la propiedad también por un período de diez años.
Al fallar el tribunal de instancia se expresó:
“ . . . En este caso la ley debe interpretarse de manera que, como dice su exposición de motivos, los veteranos tengan derecho *694a una preferencia para acelerar el proceso de su incorporación a la vida civil, pero no para establecer un discrimen permanente en favor de un grupo de ciudadanos sobre cualesquiera otros. La inequidad de esa interpretación se hace más patente si se con-sidera que se concede un privilegio a un veterano sobre una persona que no tuvo la oportunidad de servir a su país como él, por razón de no haber tenido la edad suficiente en el momento en que ocurrieron las eonflagaciones (sic) que motivaron la par-tida del veterano hacia los frentes de la guerra. La interpretación sensata de la ley es al efecto de que el veterano debe tener derecho a cinco puntos (2) (sic) en un examen de ingreso o ascenso con el propósito de ayudarle a su reincorporación a la vida civil, en la primera oportunidad en que asiste a una competencia por un empleo.”
Parece razonable esta interpretación. Está en armonía con la intención del legislador de hacer de estas medidas unas de carácter temporero según esta intención surge de otras disposiciones de la ley. Los privilegios referentes a la contribución sobre la propiedad y la contribución sobre in-gresos se limitaron a diez años. Los beneficios para mejorar su preparación académica y adiestramiento técnico-vocacional son de por sí temporeros. Es lógico que el beneficio de puntua-ción adicional en los exámenes está limitado al primer exa-men en que participe para ayudarle en su reincorporación a la vida civil. Por entenderlo así, no puedo concurrir con la opinión del Tribunal.

La ley define como veterano “toda persona natural o residente de Puerto Rico, que haya formado parte de las Fuerzas Armadas de Estados Unidos de América durante la Primera Guerra Mundial, durante la Segunda Guerra Mundial o durante la Guerra de Corea, hombre o mujer, que haya servido activamente por un término no menor de tres meses y que haya sido licenciado honrosamente a la terminación de dicho servicio. Si dicha persona falleció en el. cumplimiento de sus deberes como miembro de dichas Fuerzas Armadas durante los períodos de las guerras antes *692indicadas, se considerarán como veteranos, a todos los efectos, el cónyuge supérstite, mientras no vuelva a casarse; y en su defecto, los hijos, mientras sean menores de edad.” (29 L.P.R.A. sec. 774, Suplemento 1964.)


La ley lo que concede es “un cinco (5) por ciento del cómputo general de puntuación.”